DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 01/11/2021	 has been entered and acknowledged by the Examiner.
Cancellation of claim 4 has been entered.
Claims 1-3 and 5-8 are pending in the instant application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Replace claims 1 and 5 with the amended claims below.

1.	(Currently amended)	A motor vehicle headlight, said headlight comprising at least:
a frame defining an opening for a beam to pass, said opening configured to be closed off over a closure zone;
at least one stationary protective cover arranged on the headlight so as to delimit a part of the opening at the frame; and

wherein said at least one stationary protective cover comprises at least one stationary closure plate, secured to it, wherein said at least one stationary closure plate and said cut-off blade are configured so as to cooperate together in order to form a closure surface in the closure position, said closure surface corresponding to said closure zone, of which at least a first part is closed solely by the cut-off blade and of which at least a second part is closed solely by the closure plate, and

wherein the cut-off blade is an elongate blade provided with at least one cut-out, said at least one cut-out being positioned on the cut-off blade so as to be completely closed off by the at least one stationary protective cover.

5.	(Currently amended)	The headlight according to Claim 1, 


wherein the cut-off blade is positioned on the cut-off blade so as to be, in the closure position, completely closed off by the closure plate.

Authorization for this examiner’s amendment was given in a telephone interview with applicant’s representative, Kyle Yarberry on 02/19/2021.
------------------------------------------------------------------------------------------------------------
Allowable Subject Matter
Claims 1-3 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “said at least one cut-out being positioned on the cut-off blade so as to be, in the closure position, completely closed off by the at least one stationary protective cover” including the remaining limitations.
	Claims 2-3 and 5-8 are allowable because of their dependencies on claim 1.
Examiner Note: Noronha et al (US PG Pub. No. 2016/0010824, same assignee) discloses in figures 2-3 a similar arrangement to that claimed with a closure plate (4) as part of a protective cover (2), a cut-off blade (5) with slanted edges that could be considered a cut-out but they are not, in the closed position, completely closed off by (2).
Similarly, Lee et al (US PG Pub. No. 2007/0147061) discloses in figure 5, a protective cover (20) and a cut-off blade (22) with a cut-out of the rectangular shape at 
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
-----------------------------------------------------------------------------------------------------------
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviwpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
/DONALD L RALEIGH/
Primary Examiner, Art Unit 2879